Title: From Thomas Jefferson to Pennsylvania Legislature, 10 December 1807
From: Jefferson, Thomas
To: Pennsylvania Legislature


                        
                            Gentlemen
                            
                            Washington Dec. 10. 1807.
                        
                        I recieved some time ago from the Speakers of the Senate and House of Representatives of Pensylvania, an
                            Address from the two houses, to which, on public considerations, it was thought adviseable that the answer should be
                            deferred awhile. I now ask permission to convey the answer through the same channel; and to tender you the assurances of
                            my high consideration & respect.
                        
                            Th: Jefferson
                            
                        
                    